Citation Nr: 1750612	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome.

2.  Entitlement to a rating in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  He died in September 2015.  The Appellant seeks benefits as a surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A June 2012 Board decision denied claims for an initial rating in excess of 30 percent for depression, and an initial rating in excess of 0 percent for intestinal schistosomiasis.

In October 2015, the Board dismissed this appeal due to the Veteran's death.

The Appellant filed a Request for Substitution of Claimant upon Death of Claimant in October 2015.  The record shows that the Appellant was substituted as the Veteran for the purposes of the claims pending at the date of the Veteran's death.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected irritable bowel syndrome was manifested by frequent episodes of bowel disturbances with abdominal distress, alternating constipation and diarrhea, and was fully contemplated by the rating schedule.

2.  The Veteran's service-connected depression was manifested by symptoms causing reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, for irritable bowel syndrome, have not been met.  38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 , 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2017).

2.  The criteria for a rating of 50 percent, but not higher, for depression were met as of the date of claim for increase.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.21, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate their claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C.A. § 5103, 5103A (West 2014).

VA provided the Veteran notice, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran's representative has not referred to any additional, unobtained, relevant, or available evidence.  Thus, the Board finds that the duties to notify and assist the Veteran have been fulfilled.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Irritable Bowel Syndrome

The Veteran submitted a statement in support of the claim in June 2013 which requested an increase for service connected irritable bowel syndrome.  The Veteran's representative also requested extraschedular consideration of the Veteran's irritable bowel syndrome.

Although the Veteran stated in his substantive appeal that VA misdiagnosed his schistosomiasis as irritable bowel syndrome, the Board notes that the Veteran is service-connected for both schistosomiasis and irritable bowel syndrome.  The Board notes that the Veteran was service-connected for schistosomiasis with a 0 percent rating, based on the lack of an active parasitic disease on examinations in November 2006, January 2009, April 2010, October 2011.  Additionally, the Veteran was service connected for irritable bowel syndrome as secondary to, and a residual from, the service connected schistosomiasis; which compensated the Veteran for the complaints of chronic abdominal soreness, cramping, and bloating, with alternating constipation and diarrhea, and daily abdominal distention and nausea.

Irritable bowel syndrome is rated using Diagnostic Code 7319 of the Schedule of Ratings-Digestive System.  38 C.F.R. § 4.114 (2017).  A 0 percent rating is assigned for mild irritable bowel syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable bowel syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent rating is assigned for severe diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 (2017), Diagnostic Code 7319 (2017).

Since 30 percent is the maximum rating awarded for irritable bowel syndrome, cases where symptoms present an unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization which make the application of the schedular criteria impractical, should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2017).

A December 2011 rating decision established service connection and a 10 percent rating for irritable bowel syndrome, as a separate and individually ratable disability secondary to a history of intestinal schistosomiasis.  A February 2014 rating decision assigned a 30 percent rating, effective June 7, 2013, the date the RO found for a claim for increased rating.

Since the Veteran's June 2013 claim that service connected irritable bowel syndrome worsened was received over one year after the VA rating decision which granted service connection for irritable bowel syndrome, the temporal focus on appeal concerns the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 2014 VA examination, the Veteran reported that his chronic abdominal soreness, cramping, and bloating had worsened.  The Veteran reported alternating constipation and diarrhea, and daily abdominal distention and nausea.  The examiner also noted anemia and weight loss attributable to the disability.  However, the examiner also noted that no malnutrition, or other general health effects attributable to the irritable bowel syndrome were present.

The Board finds that examiner's opinion sufficiently indicated the Veteran's level of impairment.  The Board also finds the Veteran's reported symptoms of alternating constipation and diarrhea, and daily abdominal distention more nearly approximate the criteria required for a 30 percent rating.  That rating also accounts for the frequency and severity of the Veteran's symptoms.  The Board notes that even an analogous rating due to residual adhesions which incorporate the Veteran's nausea, and alternating constipation and diarrhea with abdominal distension, would only warrant a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 7301 (2017).  Therefore, the 30 percent rating fully maximized the Veteran's benefit according to the effects of the disability.  Buie v. Shinseki, 24 Vet. App. 250 (2011); AB v. Brown, 6 Vet. App. 38 (1993).  The Board also notes that a higher analogous rating for colitis would not be warranted as malnutrition is required for ratings greater than 30 percent, and that is not shown by the record and was not found at the VA examination.

The Board has also considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017).  The Board concludes referral is not warranted.  The Veteran's symptoms were fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture was so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence did not show marked interference with employment or frequent hospitalization due to irritable bowel syndrome.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent as the Veteran's symptoms more closely approximate the criteria for the assignment of a 30 percent rating.  The Board finds the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).

Depression

A March 2015 statement from the Veteran's representative stated that service connected depression had increased and requested a VA examination.

Depression is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Since these matters were certified to the Board after August 4, 2014, the revised regulations are applicable.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  The focus for adjudicating an initial increased rating claim is on the evidence concerning the state of the disability from when the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on behalf of the Veteran be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence was needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

A May 2009 rating decision granted service connection for depression and assigned a 10 percent rating effective October 9, 2008.  The Veteran, through representation, filed a notice of disagreement with that decision for an initial rating in excess of 10 percent and an earlier effective date in October 2009.  A February 2010 rating decision increased the rating for depression to 30 percent, but maintained the original effective date.  The Veteran appealed that decision to the Board.

In June 2012, a Board decision denied entitlement to a rating greater than 30 percent and assigned an early effective date of August 10, 2007, for service connection for depression.  The Veteran did not appeal that Board decision to the Court of Appeals for Veterans Claims.

Since that Board decision resolved the issue on appeal, and the Veteran's March 2015 statement that service-connected depression worsened was received over one year after the VA rating decision which granted service connection for depression, the temporal focus on appeal concerns the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During a July 2014 primary care visit, the physician noted the Veteran's depression screening score as "5," suggestive of mild depression.

A May 2015 VA examination noted that the Veteran presented a euthymic and responsive mood and affect, normal speech, but some thought inefficiency.   The Veteran appeared on time for the examination and was appropriately dressed.  The Veteran reported that depression symptoms fluctuated in line with his intestinal symptoms.  The Veteran reported his home life was good, and that he lived with his wife of 69 years and their great grand-daughter.  The Veteran reported the ability to shower without assistance and that he attended bingo twice a week.  The examiner noted symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined that although major depression was not indicated, the Veteran's symptoms did cause mild impairment.

The Board finds that examiner's opinion sufficiently indicated the Veteran's level of impairment and was supported by the evidence.  The Veteran's symptoms of depressed mood and chronic sleep impairment more nearly approximate the criteria for a 50 percent rating.  The Veteran's symptoms of impaired thought efficiency, and disturbances of motivation and mood impairment more nearly approximate the criteria required for a 50 percent rating and were productive of reduced reliability and productivity.  The Veteran's disturbances of motivation and mood predominated the disability picture, causing the symptomatology to more nearly approximate the criteria for a 50 percent rating for the review period.  The Board finds that the examination is the most persuasive evidence in this case, as the previous evidence is not detailed enough to allow for rating.  Therefore, the Board finds that the 50 percent rating is warranted from the date of claim.  There is insufficient evidence to show that any change in symptomatology occurred within the year prior to the date of claim.

Additionally, the Veteran did not report or present any symptoms of suicidal ideation, obsession rituals which interfere with routine activities, impaired impulse control, spacial disorientation, difficulty in adapting to stressful situations, or the inability to establish and maintain effective relationships.  The Veteran did not present intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Nor was there any grossly inappropriate behavior, or neglect of personal appearance and hygiene.  The Board finds that the evidence did not show occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, due to the mental disorder.  Therefore, a higher rating was not warranted.

The Board has considered whether the claim for increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017).  The Board concludes referral is not warranted.  The Veteran's symptoms were fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the disability picture was so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence did not show marked interference with employment or frequent hospitalization due to depression.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Accordingly, the Board finds that evidence supports the assignment of a 50 percent rating, but not higher, as of the date of claim for increase.  The Board finds the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 30 percent, for irritable bowel syndrome is denied.

Entitlement to a rating of 50 percent, but not higher, for depression is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


